Pratt, J.
The cases of Daley v. Railroad Co., 147 Mass. 101, 16 N. E. Rep. 690; Baker v. Railroad Co., 95 Pa. St. 211; and Car Co. v. Parker, 100 Ind. 181,—are all .in point to show that the circuit judge properly laid down the law to the jury. The general principle on which those cases go is well settled in the courts of this state. The duty of supplying proper machinery to employes rests upon the master, and cannot be so delegated as to shift the responsibility. The rule is a beneficent one, and any restriction of it would be contrary to sound policy, and principles of humanity. The fact that sound machinery could have been obtained and used by the engineer upon application is not enough to relieve defendants from responsibility. The charge to the jury was as favorable to defendants as- they had a right to demand, and the judgment must be affirmed, with costs. All concur.